16 A.3d 351 (2011)
205 N.J. 471
In the Matter of Kathleen F. GAHLES, an Attorney at Law (Attorney No. XXXXXXXXX).
D-78 September Term 2010, 067719
Supreme Court of New Jersey.
April 8, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-310, concluding on the record certified to the Board pursuant to Rule 1:20-4(f)(default by respondent) that KATHLEEN F. GAHLES of NESHANIC STATION, who was admitted to the bar of this State in 1982, and who been temporarily suspended from the practice of law since October 23, 2008, should be censured for violating RPC 8.1(b)(failure to reply to a lawful demand for information from a disciplinary authority), and RPC 8.4(d)(conduct prejudicial to the administration of justice);
And the Disciplinary Review Board having further concluded that respondent should be required to submit proof of her fitness to practice law, as attested to by a mental health professional, and on reinstatement to practice, be required to practice under supervision for a period of two years;
*352 And good cause appearing;
It is ORDERED that KATHLEEN F. GAHLES is hereby censured; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of two years and until the further Order of the Court; and it is further
ORDERED that respondent shall remain temporarily suspended from practice pending her compliance with the Court's Order filed October 23, 2008 and until further Order; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.